Name: Commission Regulation (EEC) No 2692/84 of 24 September 1984 rectifying Regulation (EEC) No 2604/84 on the sale at a price fixed at a standard rate in advance of boned beef held by the Danish, French and Irish intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255/ 14 Official Journal of the European Communities 25 . 9 . 84 COMMISSION REGULATION (EEC) No 2692/84 of 24 September 1984 rectifying Regulation (EEC) No 2604/84 on the sale at a price fixed at a standard rate in advance of boned beef held by the Danish , French and Irish intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece , and in particular Article 7 ( 3) thereof , Whereas Commission Regulation (EEC) No 2604/ 84 of 13 September 1984 (:) laid down the conditions for the sale at a price fixed at a standard rate in advance of boned beef held by the Danish , French and Irish intervention agencies and intended for export ; Whereas , as a result of verification , it has emerged that the quantities and dates do not correspond to the measures submitted for the opinion of the manage ­ ment committee ; whereas the Regulation in question should therefore be rectified , HAS ADOPTED THIS REGULATION : Article 1 Points (b) and (c) of Article 1 ( 1 ) of Regulation (EEC) No 2604/84 are hereby replaced by the following : '(b ) 800 tonnes of boned beef held by the Danish intervention agency and put into store before 1 February 1984 ; (c) 1 270 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 August 1983 .' Article 2 This Regulation shall enter into force on 25 September 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 September 1984 . For the Commission Poul DALSAGER Member of the Commission ( ) 0 | No L 148 . 28 . 6 . 1968 . p. 24 . (') OJ No L 244 . 14 . 9 . 1984 , p. 18 .